Citation Nr: 0307680	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in  
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability secondary to service-connected left knee 
replacement.

2.  Entitlement to service connection for right foot 
disability secondary to service-connected left knee 
replacement.

3.  Entitlement to service connection for left hip disability 
secondary to service-connected left knee replacement.

4.  Entitlement to service connection for right hip 
disability secondary to service-connected left knee 
replacement.

5.  Entitlement to service connection for right knee 
disability secondary to service-connected left knee 
replacement.  

6.  Entitlement to an increased rating for service-connected 
postoperative left knee replacement, currently evaluated as 
30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
RO.  In May 2001, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  In July 2001, the Board 
remanded this case for additional development.


FINDINGS OF FACT

1.  The veteran does not have a right ankle or a right foot 
disability.

2.  Any left or right hip disability the veteran may 
experience has not been caused or made worse by service-
connected left knee disability.

3.  The veteran's service-connected left knee disability has 
contributed to problems he has with a right knee disability, 
causing a worsening of the right knee disability.

4.  The veteran's service-connected left knee disability is 
not manifested by objective evidence of severely painful 
motion or weakness, ankylosis, limitation of extension to 30 
degrees, or by nonunion of the tibia or fibula with loose 
motion requiring a brace.


CONCLUSIONS OF LAW

1.  The veteran does not have a right foot, right ankle, left 
hip, or right hip disability that is proximately due to or 
the result of service-connected left knee disability.  
38 C.F.R. § 3.310(a) (2002).

2.  The veteran has a right knee disability, aggravation of 
which is proximately due to service-connected left knee 
disability.  38 C.F.R. § 3.310(a) (2002).

3.  An increased rating for service-connected postoperative 
left knee replacement is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Codes 5055, 5256, 5261, 5262) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2002).

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by 
already service-connected disability.  38 C.F.R. § 3.310(a) 
(2002).  Furthermore, notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).  

In this case, the veteran claims that his right knee, left 
hip, right hip, right ankle, and right foot disabilities were 
caused or aggravated by service-connected left knee 
disability.  For the reasons that follow, the Board finds 
that service connection is only warranted on a secondary 
basis for the right knee.  (Service connection for left knee 
disability has been in effect since May 1954.)  

In the veteran's case, private hospital records show that, in 
September 1996, he underwent a revisional left knee 
arthrosplasty.  Following such surgery, private progress 
notes show that, in December 1996, there were good results 
from the left knee revision.  In July 1997, the veteran was 
seen with a good result from the left knee revision but now 
had new symptoms in the right knee with three episodes of 
locking and giving way.  It was noted that x-rays revealed 
minimal arthritic changes.  A right knee arthroscopy was 
recommended.

Correspondence from Drs. D.N. and R.B., dated in January 
1998, indicate that the veteran had had a revisional left 
knee arthrosplasty in September 1996 at their institution in 
response to a previously failed one.  It was noted that the 
veteran was now complaining of worsening symptoms in the 
right knee and x-rays revealed degenerative joint disease of 
moderate severity.  Drs. D.N. and R.B. opined that the 
condition of the veteran's right knee may have been 
exacerbated due to the problems of the veteran's left knee.  

When examined by VA in March 1999, the examiner noted that 
the claims file was not available.  The examiner opined that, 
absent a history of an injury to all the joints in question, 
there was absolutely no relationship of the compensable left 
knee disability to any other joints.

When examined by VA in February 2000, the veteran complained 
mainly of sciatica of the left hip.  He complained of pain 
when sitting or standing for prolonged periods of time.  He 
had occasional right knee swelling.  Examination of the hips 
revealed limited motion, bilaterally.  Examination of the 
ankles revealed dorsiflexion of 10 degrees and plantar 
flexion of 30 degrees, bilaterally.  The problems in the feet 
consisted of numbness in the toes, bilaterally.  The veteran 
was able to walk with a minimal amount of difficulty but 
favored his right leg slightly.  The examiner concluded that 
he concurred with the March 1999 VA examiner such that the 
none of the veteran's other joint ailments were related to 
the original left knee injury because the veteran was able to 
pass a police physical and work as a policeman for three 
years.  He was able to walk for 20 years without difficulty.  
The examiner opined that the veteran had no problems 
subjectively in his ankles or feet, and the complaints of the 
hips, despite the range of motion limitations, were mainly 
that of left-sided sciatica and not degenerative joint 
disease necessarily.

Correspondence from the veteran's private physical therapist, 
dated in April 2000, indicates that the veteran had been a 
patient several times.  It was noted that the veteran was 
seen from March 1996 to May 1996 after a revision of the left 
total knee replacement, from October 1996 to December 1996 
for another revision of the left total knee replacement, and 
from February 1999 to April 1999 for right total knee 
replacement.  The professional opinion was that the breakdown 
and weakness in the veteran's right knee was related to the 
weakness in the left knee.  Since the veteran had had two 
revisions of the left total knee replacement, this was the 
direct cause for the right knee to breakdown, and a major 
reason that it had to be replaced.  Because the veteran had 
so much trouble and difficulty with the left knee, it had 
caused the right knee to degenerate prematurely and there was 
a direct link between the breakdown of the left knee and the 
cause of the breakdown of the right knee.  As the veteran's 
primary treating therapist, the opinion was that the 
veteran's right knee had to be replaced as the result of all 
the problems the veteran had with the left knee.

Pursuant to the Board's July 2001 Remand to obtain more 
definitive evidence on the secondary service connection 
questions, a VA examination was conducted in January 2002.  
The examiner indicated that he had previously examined the 
veteran in March 1999, at which time he had declared that any 
claimed joint disorder, other than the left knee, had no 
relationship to the veteran's compensable left knee disorder.  
The examiner noted that at the January 2002 examination, the 
veteran reported that he did not have a right ankle 
disability and whatever foot disorder he had was 
characterized by numbness.  Although the examiner could not 
determine the etiology of any numbness, the examiner opined 
that it was not related to the left knee.  The examiner also 
opined that there was no medical literature to relate the 
veteran's left knee disorder to the veteran's claimed joint 
disorders in the face of no history of injury caused by the 
left knee.  The examiner referred to the April 2000 physical 
therapist's opinion and noted that there was no medical 
literature to support such a conclusion.  Similarly, the 
examiner referred to the January 1998 private opinion and 
indicated that such circumspection trying to relate the 
veteran's right knee to the left knee was impossible to 
defend in the court of medicine.  The examiner opined that 
there were well-known risk factors for osteoarthritis of the 
knee joint but post-injury osteoarthritis of a contralateral 
knee joint was not one of them.  Examination revealed that 
the veteran walked unassisted and the gait was a little slow 
but otherwise normal.  The right ankle demonstrated normal 
range of motion.  Both feet looked entirely normal.  The 
examiner determined that, after examining the veteran for any 
right ankle or any foot disability, none was found.  There 
was also no relationship of osteoarthritis of the right knee 
or hip joints to the left knee. 

A.  Right Ankle and Right Foot

The veteran claims that service connection is warranted for 
his right ankle and right foot disabilities on a secondary 
basis because these disabilities were proximately caused or 
aggravated by his service-connected left knee disability.  
For the reasons that follow, the Board finds that secondary 
service connection for a right ankle or right foot disability 
is not warranted.

The Board acknowledges that, even assuming that the veteran 
experiences right ankle or right foot pain, the medical 
evidence does not show that the veteran currently has any 
diagnosed malady underlying his complaints of pain.  The 
Board points out that pain itself is not considered a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)

The evidence of record shows that the veteran does not have 
disability pertaining to the right ankle or right foot, as 
evidenced by VA examination reports of March 1999, February 
2000, and January 2002.  A February 2000 VA examiner did not 
provide a diagnosis of either joint.  Most recently, at the 
January 2002 VA examination, the veteran himself reported 
that he did not have any right ankle disability.  Moreover, 
although he did report having numbness in the foot, after 
examining the veteran, the examiner determined that the 
veteran did not have any right ankle or foot disability.  
Significantly, the record does not contain a contradictory 
opinion.

The Board has taken into consideration the veteran's written 
statements and May 2001 Board testimony regarding his 
problems with his right ankle and right foot, but he does not 
have current disability by medical diagnosis.  In short, 
while the veteran is competent to provide information 
regarding the symptoms he has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Consequently, the 
Board concludes that secondary service connection for either 
the right ankle or right foot is not warranted on account of 
lack of a current disability.  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for right ankle and 
right foot disabilities on a secondary basis, and the appeal 
is denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Hips

The veteran also claims that service connection is warranted 
for his left hip and right hip disabilities on a secondary 
basis because these disabilities were proximately caused or 
aggravated by his service-connected left knee disability.  
For the reasons that follow, the Board finds that secondary 
service connection for a left or right hip disability is not 
warranted.

While the record now contains evidence suggesting the 
presence of current left and right hip disabilities, there is 
no competent medical evidence to show that either problem is 
proximately due to or the result of any service-connected 
disability, or is in any way made worse by any such 
disability.  The only link between service-connected left 
knee disability and any hip disability is found in the 
veteran's own contentions.  When seen by VA in February 2000, 
the veteran complained mainly of sciatica of the left hip.  
The examiner opined that complaints of the hips, despite the 
range of motion limitations noted on examination, were mainly 
that of left-sided sciatica and not degenerative joint 
disease necessarily.  However, as noted above, it was later 
clarified in the January 2002 VA examination report that 
there was no relationship between either hip joint and the 
service-connected left knee.  Significantly, the record does 
not contain a contradictory opinion.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of the evidence is against the veteran's 
claims of entitlement to service connection for left hip and 
right hip disabilities on a secondary basis.  This is so 
because the only competent evidence on the question of a 
relationship between such disabilities and service-connected 
left knee disability specifically indicates that no such 
relationship exists.  

Finally, the Board has considered the veteran's numerous 
written statements and May 2001 Board testimony regarding the 
existence and etiology of his disability of hips.  While the 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
his separation from military service, there is no indication 
that he is competent to provide a medical diagnosis or to 
comment upon etiology or time of onset.  Layno, 6 Vet. App. 
at 470; Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. 
App. at 494-95.  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for left hip and right 
hip disabilities on a secondary basis, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims that would in turn give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.

C.  Right Knee

Turning to the issue of service connection for right knee 
disability secondary to service-connected left knee 
replacement, the Board finds that evidence has been presented 
that provides a basis for concluding that the benefit sought 
should be granted.  

As is evident from a review of the evidence described above, 
the veteran's private treating physicians have opined that 
the veteran's service-connected left knee disability in some 
fashion affected, caused, or exacerbated his right knee 
disability, as evidenced by opinions provided in January 1998 
and April 2000.  However, it is equally clear that VA 
examiners have provided opposing opinions in March 1999, 
February 2000, and January 2002 that there is absolutely no 
relationship between the veteran's left and right knees.  

The Board is persuaded by the private conclusions that a 
relationship between the left and right knee exists.  Their 
review and evaluation appears to be the most comprehensive 
and involves more detailed explanations of the onset and 
continual decline of the veteran's right knee, based on 
having provided the veteran with treatment for each knee 
disability.  On the other hand, the March 2002 VA examiner 
provided an opinion based on the lack of having any medical 
literature to relate the veteran's left knee to the right 
knee in the absence of any injury caused by the left knee, 
and was more focused on the effect of the veteran's initial 
injury to the left knee, and the condition of the left knee 
after such injury.  In other words, it appears that it was 
the March 2002 VA examiner's belief that it was impossible, 
based on the nonexistence of medical literature, for the 
veteran's service-connected left knee disability to have 
affected the right knee.  Moreover, the February 2000 VA 
examiner also appeared to focus on the fact that any current 
right knee disability was not caused by the veteran's 
"original" left knee injury.  Again, the February 2000 did 
not focus on the question of whether the veteran's current 
right knee disability was worsened by the current left knee 
disability.

The provisions of 38 C.F.R. § 3.310(a) (2002) speak in terms 
of proximate causation of disability due to service-connected 
disease or injury.  Certain medical opinions, as discussed 
below, contradict the assertion that a proximate etiological 
relationship exists between the left knee and right knee.  
Notwithstanding the absence of a direct relationship, there 
are nevertheless instances when a non-service-connected 
disorder may be aggravated by a service-connected disability.  
In such instances, a claimant is to "be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation."  
Allen, supra.

That the veteran's service-connected left knee disability 
contributes to problems the veteran experiences with the 
right knee is supported by the evidence of record.  Although 
there is evidence, as noted above, suggesting that the 
veteran's right knee disability cannot be directly attributed 
to the service-connected left knee, the evidence equally 
suggests that his right knee disability is exacerbated or 
aggravated by his service-connected left knee disability, 
bringing the evidence at least into equipoise.  Consequently, 
the Board finds, with resolution of reasonable doubt in the 
veteran's favor, that the veteran's right knee disability has 
been made worse by the service-connected left knee 
replacement; a grant of secondary service connection is 
warranted.  38 C.F.R. § 3.102 (2002).  (The degree of 
impairment for which compensation may be paid is not a 
question now before the Board.  The Board's decision is 
limited to an award of service connection for the aggravation 
of the veteran's right knee disability.)

II.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's left knee disability has been rated as 30 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5055) (2002).  Diagnostic Code 5055 deals with the prosthetic 
replacement of a knee joint.  38 C.F.R. § 4.71a (Diagnostic 
Code 5055) (2002).  Under Diagnostic Code 5055, for 1 year 
following implantation of the prosthesis, a 100 percent 
evaluation is assigned.  Id.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Id.  With intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia and fibula).  Id.

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants a 60 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5256) (2002).  Ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation.  Id.  
Ankylosis in flexion between 10 and 20 degrees warrants a 40 
percent evaluation.  Id.

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a maximum 30 percent evaluation is 
warranted when flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2002).  Under 
Diagnostic Code 5261, a 30 percent evaluation is assigned 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261) (2002).  A 40 percent evaluation is 
assigned when extension is limited to 30 degrees.  Id.  A 50 
percent evaluation is assigned when extension is limited to 
45 degrees.  Id.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71-3, Plate II (2002).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2002).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia or fibula resulting in 
slight knee or ankle disability.  38 C.F.R. § 4.71a 
(Diagnostic Code 5262) (2002).  A 20 percent rating is 
warranted where there is malunion of the tibia or fibula 
resulting in moderate knee or ankle disability.  Id.  A 30 
percent rating is warranted if there is malunion of the tibia 
or fibula resulting in marked disability.  Id.  A 40 percent 
rating is warranted if there is nonunion of the tibia or 
fibula with loose motion requiring a brace.  Id.  

The records show that, in September 1996, the veteran 
underwent a total left knee replacement.  Following the 
prescribed period for assigning a 100 percent disability 
rating under 38 C.F.R. § 4.30 and Diagnostic Code 5055, the 
veteran was assigned a 30 percent disability rating.  As 
discussed above, a 30 percent schedular rating is the minimum 
evaluation that may be assigned for a knee replacement.

Following the veteran's September 1996 revisional left knee 
arthroscopy, private progress notes show that, in December 
1996, there were good results from the revision.  The veteran 
had excellent motion from zero to 120 degrees, good 
stability, and no pain.

When examined by VA in March 1999, the veteran's range of 
motion of the left knee was extension to 0 degrees and 
flexion to 100 degrees.  Post total left knee replacement was 
diagnosed.  

When examined by VA in February 2000, the veteran complained 
of pain when sitting or standing for long periods of time.  
It was noted that coldness and dampness caused severe 
exacerbations of the veteran's pain on a scale of 8/10, and 
there was modest additional loss of range of motion of the 
knees when he had these exacerbations.  Examination of the 
left knee revealed 0 degrees extension and 90 degrees 
flexion.  No laxity was noted.  The examiner did not see any 
leg length discrepancy.  

Pursuant to the Board's July 2001 Remand, a VA examination 
was conducted in January 2002.  Examination revealed that the 
veteran walked unassisted and that gait was a little slow but 
otherwise normal.  Left knee joint was swollen with surgical 
scars, and demonstrated no laxity.  Range of motion was 
extension to 0 degrees and flexion to 90 degrees.  The 
examiner opined that the limited range of motion was due to 
pain.  The diagnoses included post left total knee 
replacement.  The examiner noted that the veteran was not 
examined in a state of increased activity and/or 
exacerbation, and that the examiner could not make a comment 
on worsening with increased activity and/or exacerbation.  

In an addendum to the February 2002 VA examination report, 
the examiner submitted an opinion in March 2002.  The 
examiner opined that, based on the veteran's examination, the 
veteran's left knee had not resulted in chronic residuals 
consisting of severe painful motion and weakness. 

A November 2002 private magnetic resonance imaging (MRI) of 
the left ankle revealed an abnormal signal in the left area 
of the subchondral component of the distal tibia.  Internal 
fixation was seen in the distal fibula.  

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected left knee 
disability does not warrant an increased rating and is 
appropriately rated as 30 percent rating under Diagnostic 
Code 5055.  (In this regard, the Board notes that the 
veteran's residual symptomatology following his total left 
knee replacement can no longer be evaluated as 100 percent 
disabling under Diagnostic Code 5055 because such total 
evaluation is limited to one year following implantation of 
the prosthesis, and the RO has already granted the total 
evaluation for one year.)  

In this regard, the Board finds that after analyzing the 
medical evidence prepared subsequent to the veteran's left 
knee replacement, and considering the examiner's opinions 
collectively, the Board finds that the veteran's left knee 
disability is not productive of severe painful motion or 
weakness, ankylosis of the knee, limitation of extension of 
the knee by more than 20 degrees, or nonunion of the tibia 
and fibula with loose motion requiring a brace.  Given that 
the veteran retains at least some left knee motion, the joint 
is not ankylosed.  The normal range of motion is to 140 
degrees (see 38 C.F.R. § 4.71a, Plate II), and the veteran's 
range is only slightly reduced from that level.  No 
significant weakness was noted on examination.  Although the 
disability is productive of some pain and swelling, those 
manifestations are adequately reflected by the current 30 
percent evaluation under the provisions of 38 C.F.R. §§ 4.3, 
4.7, 4.71a (Diagnostic Code 5055).  In fact, the January 2002 
VA examiner specifically determined that examination findings 
did not demonstrate that the veteran had chronic residuals 
consisting of severe painful motion and weakness.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent under Diagnostic 
Code 5055 are not met. 

Moreover, the Board notes that the criteria for a 40 percent 
evaluation under Diagnostic Code 5256, 5261, or 5262 have not 
been met because there has been no finding or diagnosis of 
ankylosis of the left knee, limitation of extension by more 
than 20 degrees, or sufficient impairment of the tibia or 
fibula affecting the knee by any competent medical evidence.  
38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5261, 5262).  If 
the veteran had had ankylosis of a knee in flexion between 10 
and 20 degrees, a 40 percent rating would have been 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5256) (2002).  
If the veteran had had limitation of extension by more than 
20 degrees, a 40 percent rating would have been warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5261) (2002).  In 
addition, under Diagnostic Code 5262, impairment of the tibia 
or fibula manifested by nonunion with loose motion requiring 
a knee brace would have warranted a 40 percent rating.  
Nevertheless, the evidence of record does not demonstrate 
symptomatology warranting a 40 percent evaluation under any 
of these codes.

Additionally, although the veteran had laxity noted on 
physical examination, there was no indication that the 
veteran indeed experienced subluxation or instability in the 
left knee such as to warrant a separate rating under 
38 C.F.R. § 4.71 (Diagnostic Code 5257) (2002).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  While there is evidence of pain, the record does 
not suggest that the pain results in functional impairment 
beyond what is contemplated by the 30 percent rating under 
Diagnostic Code 5055.  Indeed, an examiner has opined that 
the veteran does not have severe pain on motion.  The Board 
notes the veteran's complaints of left knee pain; however, 
there is no evidence of record to show that it results in 
such severity as to cause impairment that rises to the level 
of an evaluation in excess of 30 percent.  Moreover, factors 
such as weakness, fatigability, or incoordination are not 
indicated on the record to an extent that would support the 
assignment a rating higher than 30 percent.  Thus an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  DeLuca, 8 Vet. App. at 204-7.  Accordingly, the 
Board concludes that the residuals of the left knee 
replacement are not more than 30 percent disabling.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his hearing testimony 
and written statements to the RO.  While a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert, 
supra.

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for left knee disability on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that service-connected left knee disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The current 
evidence of record does not demonstrate that service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  In 
the veteran's case, there is no indication that his left knee 
disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
§ 3.321(b).  As noted above, there is no evidence that the 
nature and severity of his symptoms are beyond what is 
contemplated by the applicable criteria.  It is not shown by 
the evidence that the appellant has required frequent 
hospitalizations for his knee, or that there has been any 
significant or regular outpatient treatment for any knee 
problem.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected left knee 
disability.  Therefore, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating action of November 1999, statement of 
the case (SOC) issued in March 2000, and supplemental 
statements of the case issued in June 2000 and January 2003, 
which informed him of the applicable law and regulations.  
The record also reflects that the veteran was notified by the 
RO in the January 2003 supplemental SOC of the changes 
brought about by the VCAA.  The record shows that the RO has 
notified the veteran of the evidence necessary to 
substantiate the claims, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA and private medical 
records identified by the veteran were obtained, and the 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
examinations in March 1999, February 2000, and January 2002, 
and VA examiners rendered opinions on the central issues in 
these claims.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.


ORDER

Service connection for aggravation of right knee disability 
secondary to service-connected left knee replacement is 
granted.

Service connection for right ankle disability secondary to 
service-connected left knee replacement is denied.

Service connection for right foot disability secondary to 
service-connected left knee replacement is denied.

Service connection for left hip disability secondary to 
service-connected left knee replacement is denied.

Service connection for right hip disability secondary to 
service-connected left knee replacement is denied.

An increased rating for service-connected left knee 
replacement is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

